Citation Nr: 0124187	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  98-17 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied an application to reopen a 
claim of service connection for a stomach disability (service 
connection was previously denied in February 1972).  With 
regard to this issue, the veteran appeared and presented 
testimony before the undersigned Board member at a July 23, 
2001, hearing held at the RO.


FINDINGS OF FACT

1.  By a February 1972 rating decision, service connection 
for a stomach disability was denied by the RO.  The veteran 
did not appeal.

2.  When considered alone or in conjunction with evidence 
previously of record, evidence received since the RO's 
February 1972 denial is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for a stomach disability. 


CONCLUSIONS OF LAW

1.  The RO's February 1972 denial of service connection for a 
stomach disability is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence has not been received 
sufficient to reopen the previously denied claim of service 
connection for a stomach disability.  38 U.S.C.A. §§ 1110, 
5108 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that, by a February 1972 rating decision, the 
RO denied a claim of service connection for stomach trouble.  
The veteran did not appeal.  Because he did not appeal, that 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.302, 20.1103.  

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity." Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed 
after August 29, 2001). 

The Board has reviewed the evidence of record in conjunction 
with 38 C.F.R. § 3.156(a), and finds that new and material 
evidence has not been received sufficient to reopen the 
previously denied claim.  The relevant evidence available to 
the RO in February 1972 included the following:  the 
veteran's service medical records, which showed that the 
veteran was seen and treated for stomach cramps in December 
1966 with no diagnosis of disease or injury; and a November 
1971 hospital admission report which revealed that the 
veteran had a duodenal ulcer and was discharged asymptomatic 
on Maalox.  

Evidence received after the February 1972 denial consists of 
the following:  duplicate copies of the veteran's 1971 
hospitalization record, to include additional progress notes; 
records from the veteran's hospitalization at the University 
of South Alabama Medical Center in October 1986, which 
contains a diagnosis of a history of peptic ulcer disease 
with gastric outlet obstruction; hospital records from the 
University of South Alabama dated in April 1988, indicating 
that the veteran was admitted for a stab wound to the abdomen 
and discharged with an additional diagnosis of peptic ulcer 
disease; medical records from Lamar L. Snow, M.D., dated in 
September 1998 which show that a laparoscopy was performed 
and the veteran was treated for alkaline reflux gastritis; 
and the veteran's variously dated written statements and 
transcript of his testimony before the Board on July 23, 
2001.  

The evidence associated with the veteran's claims file 
subsequent to the February 1972 decision is not new and 
material, and there consequently is no basis to reopen the 
veteran's claim of service connection for a stomach 
disability.  More recent evidence of record is new in that it 
was not previously of record, but it is no more helpful in 
deciding the question of service connection than the evidence 
previously of record.  In that regard, the evidence of record 
at the time of the February 1972 RO decision included 
complaints of stomach pain in service.  However, there was no 
diagnosis made during service regarding the veteran's stomach 
complaints, nor was there evidence of a medical nexus linking 
then-current disability to the veteran's period of military 
service.  Notably, such medical evidence has not been added 
to the claims file.  Rather, the "new" evidence merely 
reiterates complaints of stomach discomfort, and demonstrates 
that the veteran has had stomach problems since the 1972 
denial.  As such, the "new" evidence of record shows only 
that the veteran continues to have problems and therefore is 
not so significant to the underlying question of service 
connection that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  

The Board does not question the credibility of the veteran's 
statements that he currently has stomach pain and discomfort, 
or that he did not have a problem with his stomach prior to 
entering active military service.  However, such statements 
are not "new" evidence, as they are essentially duplicative 
of the veteran's contentions at the time of the prior final 
denial of his claim for service connection.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Moreover, the veteran's 
statements are not "material" evidence since, as a layman, 
he is not competent to give a medical opinion on the 
diagnosis or etiology of a disorder, and his statements on 
such matters do not constitute material evidence to reopen 
his claim for service connection.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  In short, for the reasons described above, 
new and material evidence has not been presented to reopen 
the veteran's claim of entitlement to service connection for 
a stomach disability.  

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001) was enacted during the pendency 
of the veteran's appeal.  Although it might be argued that 
the claim to reopen should be first remanded so that the RO 
may address this issue in light of the new law, the Board 
points out that the question of whether new and material 
evidence has been presented is a jurisdictional question for 
the Board.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).  Consequently, because the Board may not address 
the underlying claim until new and material evidence has been 
presented, this jurisdictional question must be addressed.  


ORDER

New and material evidence has not been presented to reopen a 
claim of service connection for a stomach disability; the 
appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

